a department of the treasury internal_revenue_service washington d c contact person identification_number telephone number td bz az yu476 oo sec_11 oo-oo0 legend m employer_identification_number dear sir or madam this is in reply to your letter of date concerning the reversion of your assets to your sponsoring employer you were established by m to provide post-retirement benefits to the employees of several for-profit you have been recognized as exempt under section managed care companies m had established c of the internal_revenue_code m your sponsoring employer has been recognized as exempt under sec_501 c of the code and is other than a private_foundation within the meaning of sec_509 because it is a hospital within the meaning of sec_509 and sec_170 iii because of changes in the government policy in determining capitation rates the for-profit subsidiaries of m have ceased operations these subsidiaries never generated a profit or taxable_income and never contributed any monies to your benefit plan employees of the for-profit subsidiaries were not eligible to participate in the benefit plan you offered the other employees of m you currently have only a few remaining covered participants m proposes to establish a new plan for the benefit of the remaining participants and is to fund it with the amount which has been determined by an actuary to be adequate to meet all future claims m will then amend your trust documents to permit the reversion of your remaining assets to m as the sponsoring employer and you wil then be terminated you have requested rulings that the return of surplus assets to your sponsor will not retroactively revoke your tax-exempt status nor trigger the imposition of the sec_4976 excise_tax on m further you have requested that we rule that the reversion of assets will not be taxed as unrelated_business_income to either m or yourself sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual eenes esnea ne ne nes cress socut ese s-evtetansra tl pseu amenities finer dene fur eaten u sec_1 c -i of the income_tax regulations provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the nayment of life sick accident or other_benefits to its members and there can be no inurement other tr n by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1 1c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1 c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer contributing to or other funding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an empioyer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer vie re the information submitted establishes there have been changes in government funding for m's health care programs and these have adversely affected its operations therefore m will establish a new trust to continue to provide benefits to your few remaining participants and you will terminate your operations the remaining funds held by you will revert to m to be used to carry on its own charitable programs because upon your dissolution some of your assets will be distributed to m you will be disqualified see section c -4 d of the regulations although the amendment of your under sec_501 trust documents and transfer of assets will affect your tax-exempt status they will not affect in any manner your tax-exempt status prior to the adoption of the proposed amendment and subsequent transfer of assets as a general_rule the return of any portion of the funds held in a welfare_benefit_fund for the benefit of an employer is a disqualified_benefit and subjects the plan_sponsor to the sec_4976 excise_tax however the sec_4976 excise_tax was enacted to establish a meaningful sanction that would prohibit an employer from accumulating funds in a qualifying trust on a tax free basis and subsequently modifying the plan so it would cease to qualify for exemption it was felt the previously existing sanctions loss of exemption or deductions from future contributions were insufficient determents but no tax deduction is possible for an exempt_organization for a contribution to a veba other than in connection with an unrelated_trade_or_business and earnings on amounts held by the tax-exempt employer are not taxed whether or not transferred to a veba in the case of a tax-exempt employer therefore we conclude that amounts contributed to a fund unless directly connected with an unrelated_trade_or_business are not allowable as a deduction under sec_419 within the meaning of sec_4976 accordingly sec_4976 does not apply to any assets that may revert to m accordingly based on the information submitted and the representations you have made we rule that your return of surplus assets to your sponsor will not retroactively revoke your tax-exempt status under sec_501 of the code nor trigger the imposition of the sec_4976 excise_tax on m further the reversion of assets will not be taxed as unrelated_business_income to either m or yourself this ruling is directed only to the organization that requested it sec_611 k of the code provides that it may not be used or cited as precedent we are informing the ohio te_ge customer service office of this ruling because this letter could help resolve any questions about your exempt status a copy of it should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely i i berkovsky toke manager exempt_organizations technical group u2
